DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-7 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of U.S. Patent No 10805468 (Patent ‘468). Although, the conflicting claims are not identical, they are not patentably distinct from each other.
For example, claim 1 of the instant application are identical with the exception of the narrower claim limitations of “a network connected computing device” and “wherein the queue manager monitors agent availability across the plurality of contact centers based at least in part on observed agent activity” as claimed in Patent ‘468 claim 1. Parent Patent has narrower claim limitations instead of the broader claim limitations in instant application.
The claimed invention in the instant application is fully disclosed in the Patent ‘468 and it is broader than the claimed invention in the Patent ‘468. No new invention or new improvement is being claimed in the instant application. Applicant is now attempting to claim broadly that which had been previously described in more detail in the claims of the patent (In re Van Ornum, 214 USPQ 761 CCPA 1982). 
      Furthermore, there is no apparent reason why Applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.   
Claims 1-7 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of U.S. Patent No 9,094,516 (Patent '516). Although, the conflicting claims are not identical, they are not patentably distinct from each other.
For example, claim 1 of the instant application are identical with the exception of the narrower claim limitations of “a plurality of contact centers, each comprising at least a plurality of contact agents”,  “a network connected computing device”, “wherein the queue manager monitors agent availability across the plurality of contact centers based at least in part on observed agent activity” and "wherein third party Internet search engine searches all of the Internet" as claimed in Patent '516 claim 1. Parent Patent has narrower claim limitations instead of the broader claim limitations in instant application.
The claimed invention in the instant application is fully disclosed in the Patent '516 and it is broader than the claimed invention in the Patent '516. No new invention or new improvement is being claimed in the instant application. Applicant is now attempting to claim broadly that which had been previously described in more detail in the claims of the patent (In re Van Ornum, 214 USPQ 761 CCPA 1982). 
      Furthermore, there is no apparent reason why Applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.   
Claims 1-7 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of U.S. Patent No 10027806 (Patent ‘806). Although, the conflicting claims are not identical, they are not patentably distinct from each other.
For example, claim 1 of the instant application are identical with the exception of the narrower claim limitations of “a plurality of contact centers, each comprising at least a plurality of contact agents” “a network connected computing device”, “wherein the queue manager monitors agent availability across the plurality of contact centers based at least in part on observed agent activity” and "further wherein the third party Internet search engine is capable of searching all or substantially all of the Internet" as claimed in Patent ‘806 claim 1. Parent Patent has narrower claim limitations instead of the broader claim limitations in instant application.
The claimed invention in the instant application is fully disclosed in the Patent ‘806 and it is broader than the claimed invention in the Patent ‘806. No new invention or new improvement is being claimed in the instant application. Applicant is now attempting to claim broadly that which had been previously described in more detail in the claims of the patent (In re Van Ornum, 214 USPQ 761 CCPA 1982). 
      Furthermore, there is no apparent reason why Applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.         
Claims 1-7 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-7 of U.S. Patent No 10382627 (Patent ‘627). Although, the conflicting claims are not identical, they are not patentably distinct from each other.
For example, claim 1 of the instant application are identical with the exception of the narrower claim limitations of “a callback cloud comprising a plurality of server computers configured to generate callbacks to the plurality of agents”, “a network connected computing device”, “wherein the queue manager monitors agent availability across the plurality of contact centers based at least in part on observed agent activity”,  “wherein the callback cloud receives a request for agent availability information from a third party Internet search engine“, and " wherein the callback cloud queries at least a first contact center for agent availability " as claimed in Patent ‘627 claim 1. Parent Patent has narrower claim limitations instead of the broader claim limitations in instant application.
The claimed invention in the instant application is fully disclosed in the Patent ‘627 and it is broader than the claimed invention in the Patent ‘627. No new invention or new improvement is being claimed in the instant application. Applicant is now attempting to claim broadly that which had been previously described in more detail in the claims of the patent (In re Van Ornum, 214 USPQ 761 CCPA 1982). 
      Furthermore, there is no apparent reason why Applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.         

Allowable Subject Matter
Claims 1-7 are allowed over prior art and would be allowable if terminal disclaimer is flied (or claims are rewritten or amended) to overcome the rejection(s) under Double Patenting, set forth in this Office action.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTIM G SHAH whose telephone number is (571)270-5214.  The examiner can normally be reached on Mon-Fri 7:30am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANTIM G SHAH/Primary Examiner, Art Unit 2652